NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

ALEXANDER S. ORENSHTEYN,
Plaintiff-Appellant,

V.

CITR]X SYSTEMS, INC.,
Defendant-Appellee.

2011-1308

Appeal from the United States District Court for the
Southern District of Florida in case no. 02-CV-60478,
Judge Adalberto Jordan.

ON MOTION

ORDER

Alexander S. Orenshteyn moves for an extension of
time, until October 24, 2012, to file his initial brief.

Upon consideration thereof,

IT Is ORDERED THAT:

ORENSHTEYN V. CITRIX SYSTEMS 2

The motion is granted.

FoR THE CoURT

SEP 1 0 mm /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Joseph J. Zito, Esq.
Douglas J. Kline, Esq.

s21

LED
u.s coun’r=i)
ms Fsnz§zxipriicl=:ii`islion

SEP 102012
`JANHoas
ccmx“"